J-A24006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DIANE R. GOCHIN                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellant

                       v.

NORMAN ROSETSKY

                                                   No. 3798 EDA 2015


               Appeal from the Order Entered December 11, 2015
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2007-12909


BEFORE: BOWES, OTT AND SOLANO, JJ.

MEMORANDUM BY BOWES, J.:                           Filed January 12, 2017

       Diane Gochin (“Wife”) appeals the December 11, 2015 divorce decree

that ended her marriage to Norman Rosetsky (“Husband”) and resolved all

outstanding economic claims.1 For the reasons explained infra, we dismiss

the appeal.

       Husband and Wife married on August 28, 1988.        Wife initiated the

divorce proceedings during 2007, and seven years of contentious equitable


____________________________________________


1
  As it relates to the economic claims, the order directed that the marital
home be held in custodia legis pending sale or foreclosure and that any
proceeds and debts be divided equally between the parties. The marital
estate was divided equally and Wife was directed to pay Husband $5,300 for
his share of the distribution. Finally, the court denied both parties’ claims
for alimony pendente lite, alimony, counsel fees and/or costs, and health
insurance.
J-A24006-16


distribution litigation ensued. As the trial court highlighted, “since [2007],

there have been over 500 docket entries including those from [a]

consolidated docket [number].”           Trial Court Opinion, 3/21/16, at 3.   The

matter remained open during October 2014, when a divorce master presided

over the equitable distribution hearing.         The master filed its report and

recommendation on December 5, 2014, and Husband filed a timely demand

for a de novo hearing pursuant to Pa.R.C.P. 1920.55-3.2            The trial court

scheduled the de novo hearing for 9:00 a.m., on October 29, 2015.              The

court reserved two days for the hearing in anticipation of both parties’

protracted testimony, evidence, and argument.

       Wife, who was acting pro se, failed to appear at the de novo hearing.

Instead, on the morning of October 29, 2015, she telephoned the trial

court’s chambers and informed it that she would not be present. The trial

court returned Wife’s call and directed her to attend the hearing. The court

advised Wife that Husband was present and stated that it would wait for her

arrival before proceeding. However, the court warned Wife that, if she failed

to appear, it would proceed with the hearing in absentia.            Rather than

____________________________________________


2
  While the trial court referred to Husband’s demand as his “exception” to
the master’s recommendation, Montgomery County Family Division does not
employ exceptions. Instead, Montgomery County follows the alternative
procedure outlined in Rule 1920.55-3, which provides “any party may file a
written demand for a hearing de novo” within twenty days of the master’s
report. See Rule 1920.55-1 (Official Note listing Montgomery County as a
jurisdiction electing the alternative procedure under Rule 1920.55-3).



                                           -2-
J-A24006-16


comply with the court’s directive to attend the hearing or request a

continuance for any reason, Wife insisted upon attending only the second of

the two days that the court had reserved for the hearing.        The trial court

attempted to explain that, if Wife did not attend the hearing as scheduled,

there would be no need for a second day.         Wife did not relent, and the

hearing proceeded in absentia. After Husband presented his case-in-chief,

including testimony, exhibits, and argument, the trial court adjourned the de

novo hearing on October 29, 2015, without Wife’s participation.               On

December 11, 2015, the trial court entered the final order that is the genesis

of this appeal.

      Wife’s thirty-three page pro se brief seemingly asserts a litany of

claims for our consideration. Unfortunately for Wife, her brief is an aimless,

rambling criticism of Husband and the trial that is not only incoherent, but

utterly fails to comply with the Pennsylvania Rules of Appellate Procedure.

Wife’s brief does not contain any of the components of Pa.R.A.P. 2111(a)(1-

11) that are required to be listed separately and distinctly in the proscribed

order. Specifically, Wife failed to include: 1) a statement of jurisdiction; 2) a

copy of the order in question; 3) a statement of the scope and standard of

review; 4) a statement of the questions involved; 5) the statement of the

case; 7) a summary of the argument; or 8) the statement of errors

complained of on appeal. While we are able to decipher cryptic references to

standards of review and what Wife believes is the “relevant procedural


                                      -3-
J-A24006-16


history” neither of those references explains Wife’s failure to attend the de

novo hearing or to request a continuance, nor do they address the trial

court’s decision to hold the hearing in absentia.

      Moreover, Wife’s brief fails to provide developed arguments in support

of any of the issues that she apparently wants us to consider. The argument

section of the brief is not divided into distinct claims as required by Pa.R.A.P.

2119(a), and while we do not doubt that Wife believes her argument makes

perfect legal sense, we cannot glean from it any legal reasoning that would

provide a basis for the relief that she requests, i.e., a remand for a second

de novo hearing before a different trial court judge, the marital home, and

restitution totaling $100,000.   See Wife’s Brief at 33.    Rather than justify

her absence from the de novo hearing or explain how the trial court’s

decision to proceed in her absence was tantamount to an abuse of

discretion, Wife engages in irrelevant, often personal, condemnations of

Husband, his attorney, and the various trial judges that presided over the

matter during the course of the seven-year litigation.

      Pa.R.A.P. 2101 grants us the authority to dismiss an appeal where, as

here, the defects in a brief are substantial and impede our ability to perform

meaningful review. Specifically, the rule provides, “if the defects are in the

brief or reproduced record of the appellant and are substantial, the appeal or

other matter may be quashed or dismissed.” Id. The fact that Wife is pro

se does not excuse her failure to comply with the Rules of Appellate


                                      -4-
J-A24006-16


Procedure. See Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.Super.

2003). While “this Court is willing to construe liberally materials filed by a

pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Id. at 251-252. Likewise, “[w]hen issues are not properly raised

and developed in briefs, [and] when the briefs are wholly inadequate to

present specific issues for review[, this] Court will not consider the merits

thereof.” Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa.Super.

1996).

      The defects in Wife’s brief are substantial and preclude us from

engaging in meaningful appellate review.       Accordingly, we dismiss the

appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2017




                                    -5-